                         MEMO ENDORSED


MARTIN LIPTON             STEVEN A. COHEN                   51 WEST         52ND      STREET                 DAMIAN G. DIDDEN    SABASTIAN V. NILES
HERBERT M. WACHTELL       DEBORAH L. PAUL                                                                    IAN BOCZKO          ALISON ZIESKE
THEODORE N. MIRVIS        DAVID C. KARP                  NEW YORK, N.Y. 10019-6150                           MATTHEW M. GUEST    PREISS
EDWARD D. HERLIHY         RICHARD K. KIM                                                                     DAVID E. KAHAN      TIJANA J. DVORNIC
DANIEL A. NEFF            JOSHUA R. CAMMAKER              TELEPHONE: (212) 403 -1000                         DAVID K. LAM        JENNA E. LEVINE
ANDREW R. BROWNSTEIN      MARK GORDON                                                                        BENJAMIN M. ROTH    RYAN A. McLEOD
MARC WOLINSKY             JEANNEMARIE O’BRIEN            FACSIMILE:           (212) 403 -2000                JOSHUA A. FELTMAN   ANITHA REDDY
STEVEN A. ROSENBLUM       WAYNE M. CARLIN                                                                    ELAINE P. GOLIN     JOHN L. ROBINSON
JOHN F. SAVARESE          STEPHEN R. DiPRIMA                        GEORGE A. KATZ (1965-1989)               EMIL A. KLEINHAUS   JOHN R. SOBOLEWSKI
SCOTT K. CHARLES          NICHOLAS G. DEMMO                    JAMES H. FOGELSON (1967-1991)                 KARESSA L. CAIN     STEVEN WINTER
JODI J. SCHWARTZ          IGOR KIRMAN                           LEONARD M. ROSEN (1965-2014)                 RONALD C. CHEN      EMILY D. JOHNSON
ADAM O. EMMERICH          JONATHAN M. MOSES                                                                  GORDON S. MOODIE    JACOB A. KLING
RALPH M. LEVENE           T. EIKO STANGE                                   OF COUNSEL                        DONGJU SONG         RAAJ S. NARAYAN
RICHARD G. MASON          JOHN F. LYNCH                                                                      BRADLEY R. WILSON   VIKTOR SAPEZHNIKOV
                                                    MICHAEL H. BYOWITZ            ERIC S. ROBINSON
DAVID M. SILK             WILLIAM SAVITT                                                                     GRAHAM W. MELI      MICHAEL J. SCHOBEL
                                                    KENNETH B. FORREST            PATRICIA A. ROBINSON*
ROBIN PANOVKA             ERIC M. ROSOF                                                                      GREGORY E. PESSIN   ELINA TETELBAUM
                                                    SELWYN B. GOLDBERG            ERIC M. ROTH
DAVID A. KATZ             GREGORY E. OSTLING                                                                 CARRIE M. REILLY    ERICA E. BONNETT
                                                    PETER C. HEIN                 PAUL K. ROWE
ILENE KNABLE GOTTS        DAVID B. ANDERS                                                                    MARK F. VEBLEN      LAUREN M. KOFKE
                                                    MEYER G. KOPLOW               DAVID A. SCHWARTZ
JEFFREY M. WINTNER        ANDREA K. WAHLQUIST                                                                SARAH K. EDDY       ZACHARY S.
                                                    JOSEPH D. LARSON              MICHAEL J. SEGAL
TREVOR S. NORWITZ         ADAM J. SHAPIRO                                                                    VICTOR GOLDFELD     PODOLSKY
                                                    LAWRENCE S. MAKOW             ELLIOTT V. STEIN
BEN M. GERMANA            NELSON O. FITTS                                                                    BRANDON C. PRICE    RACHEL B. REISBERG
                                                    DOUGLAS K. MAYER              WARREN R. STERN
ANDREW J. NUSSBAUM        JOSHUA M. HOLMES                                                                   KEVIN S. SCHWARTZ   MARK A. STAGLIANO
                                                    PHILIP MINDLIN                LEO E. STRINE, JR.**
RACHELLE SILVERBERG       DAVID E. SHAPIRO                                                                   MICHAEL S. BENN     CYNTHIA FERNANDEZ
                                                    DAVID S. NEILL                PAUL VIZCARRONDO, JR.
                                                                                                                                   LUMERMANN
                                                    HAROLD S. NOVIKOFF            PATRICIA A. VLAHAKIS
                                                                                                                                 CHRISTINA C. MA
                                                    LAWRENCE B. PEDOWITZ          AMY R. WOLF

                                                           * ADMITTED IN THE DISTRICT OF COLUMBIA
                                                                     ** ADMITTED IN DELAWARE


                                                                            COUNSEL

                                                    DAVID M. ADLERSTEIN           ADAM M. GOGOLAK
                                                    SUMITA AHUJA                  NANCY B. GREENBAUM
                                                    AMANDA K. ALLEXON             MARK A. KOENIG
                                                    LOUIS J. BARASH               J. AUSTIN LYONS
                                                    OLIVER J. BOARD               ALICIA C. McCARTHY
                                                    FRANCO CASTELLI               NEIL M. SNYDER
                                                    ANDREW J.H. CHEUNG            S. CHRISTOPHER SZCZERBAN
                                                    PAMELA EHRENKRANZ             JEFFREY A. WATIKER
                                                    KATHRYN GETTLES-ATWA




                                                              Direct Dial: (212) 403-1307
                                                              Direct Fax: (212) 403-2307
                                                              E-Mail: DBAnders@wlrk.com




                                                                     April 27, 2021

                Via ECF
                                                                                                                       4/28/21
                 Honorable Andrew L. Carter, Jr.
                 United States District Judge
                 Southern District of New York
                 United States Courthouse
                 40 Foley Square, Room 435
                 New York, NY 10007


                                             Re:   United States v. Hernandez, et al. – Edwin Santana
                                                   Docket No. 18-cr-420 (ALC)

                Dear Judge Carter:

                               We represent defendant Edwin Santana in the above-captioned matter. The Court
                has scheduled a sentencing hearing in Mr. Santana’s case for Thursday, July 15 at 11:30 a.m.
                See ECF No. 690. On March 17, the Court granted Mr. Santana’s request for a temporary
                modification of the terms of his release to allow him to travel to Puerto Rico to visit his ailing
                grandmother. See ECF No. 680. We write to respectfully request another such temporary
                modification to the terms of Mr. Santana’s release to allow him to return to Puerto Rico to visit
Hon. Andrew L. Carter, Jr.
April 27, 2021
Page 2

his grandmother again, this time from May 20-24. As with his prior trip, Mr. Santana would stay
with family for the duration of his visit.

               Pretrial Services has informed us that it does not object to this request, provided
that Mr. Santana provides Pretrial Services with certain information regarding his travel and
lodging arrangements. The government has informed us that it defers to the position of Pretrial
Services with respect to this request.

                                                     Very truly yours,




                                                     David B. Anders



cc:    AUSA Christopher Clore (via ECF)
       AUSA Jacob Miller (via ECF)
       Pretrial Services Officer Courtney DeFeo (via email)

                               The application is GRANTED.
                               So Ordered.
                                                                               4/28/21
